Exhibit 10.6




THE DIGITAL DEVELOPMENT GROUP CORP.




2012 EQUITY INCENTIVE PLAN







INTRODUCTION




On September 14, 2012, the Board of Directors adopted this 2012 Equity Incentive
Plan (the "Plan") which Plan was approved by the Shareholders on
_______________, 2012.




1.

PURPOSES




(a)

The purpose of the Plan is to provide a means by which selected Employees and
Directors of and Consultants to the Company and its Affiliates may be given an
opportunity to benefit from increases in value of the common stock of the
Company ("Common Stock") through the granting of (i) Incentive Stock Options,
(ii) Nonstatutory Stock Options, (iii) stock bonuses and (iv) rights to purchase
restricted stock, and (v) stock appreciation rights, all as defined below.




(b)

The Company, by means of the Plan, seeks to retain the services of persons who
are now Employees, Directors or Consultants, to secure and retain the services
of new Employees, Directors and Consultants, and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.




(c)

The Company intends that the Stock Awards issued under the Plan shall, in the
discretion of the Board or any Committee to which responsibility for
administration of the Plan has been delegated pursuant to subsection 3(c), be
either (i) Options granted pursuant to Section 6 or 7 hereof, including
Incentive Stock Options and Nonstatutory Stock Options, or (ii) stock bonuses or
rights to purchase restricted stock granted pursuant to Section 8 hereof, or
(iii) stock appreciation rights granted pursuant to Section 9 hereof.  All
Options shall be separately designated Incentive Stock Options or Nonstatutory
Stock Options at the time of grant, and a separate certificate or certificates
will be issued for shares purchased on exercise of each type of Option.




2.

DEFINITIONS




(a)

"AFFILIATE" means any parent corporation or subsidiary corporation, whether now
or hereafter existing, as those terms are defined in Sections 424(e) and (f)
respectively, of the Code.




(b)

"BOARD" means the Board of Directors of the Company.




(c)

"CODE" means the Internal Revenue Code of 1986, as amended.




(d)

"COMMITTEE" means a Committee appointed by the Board in accordance with
subsection 3(c) of the Plan.

 

(e)

"COMPANY" means THE DIGITAL DEVELOPMENT GROUP CORP., a Nevada Corporation.




(f)

"CONCURRENT STOCK APPRECIATION RIGHT" OR "CONCURRENT RIGHT" means a right
granted pursuant to subsection 9(b)(2) of the Plan.




(g)

"CONSULTANT" means any person, including an advisor, engaged by the Company or
an Affiliate to render consulting services and who is compensated for such
services, provided that the term "Consultant" shall not include Directors who
are paid only a director's fee by the Company or who are not compensated by the
Company for their services as Directors.





--------------------------------------------------------------------------------




(h)

"CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT" means the employment
or relationship as a Director or Consultant is not interrupted or terminated.
 The Board, in its sole discretion, may determine whether Continuous Status as
an Employee, Director or Consultant shall be considered interrupted in the case
of:  (i) any leave of absence approved by the Board, including sick leave,
military leave, or any other personal leave; or (ii) transfers between locations
of the Company or between the Company, Affiliates or their successors.




(i)

"DIRECTOR" means a member of the Board.




(j)

"EMPLOYEE" means any person, including Officers and Directors, employed by the
Company or any Affiliate of the Company.  Neither service as a Director nor
payment of a director's fee by the Company shall be sufficient to constitute
"employment" by the Company.




(k)

"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended.




(l)

"FAIR MARKET VALUE" means, as of any date, the value of the Common Stock of the
Company determined as follows:




(1)

If the Common Stock is listed on any established stock exchange, or traded on
the OTC Markets, OTC Electronic Bulletin Board, the Nasdaq Global Select Market,
the Nasdaq Global Market or the Nasdaq Capital Market, the Fair Market Value of
a share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in Common Stock) on
the last market trading day prior to the day of determination, as reported in
the Wall Street Journal or such other source as the Board deems reliable;




(2)

In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined in good faith by the Board.




(m)

"INCENTIVE STOCK OPTION" means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.




(n)

"INDEPENDENT STOCK APPRECIATION RIGHT" means a right granted pursuant to
subsection 9(b)(3) of the Plan.




(o)

"NON-EMPLOYEE DIRECTOR" means a Director who either (i) is not a current
Employee or Officer of the Company or its parent or subsidiary, does not receive
compensation (directly or indirectly) from the Company or its parent or
subsidiary for services rendered as a consultant or in any capacity other than
as a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
of 1933 ("Regulation     S-K"), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a "non-employee director" for purposes of Rule 16b-3.




(p)

"NONSTATUTORY STOCK OPTION" means an Option not intended to qualify as an
Incentive Stock Option.




(q)

"OFFICER" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.




(r)

"OPTION" means a stock option granted pursuant to the Plan.





2




--------------------------------------------------------------------------------




(s)

"OPTION AGREEMENT" means a written agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.




(t)

"OPTIONEE" means a person to whom an Option is granted pursuant to the Plan.




(u)

"OUTSIDE DIRECTOR" means a Director who either (i) is not a current employee of
the Company or an "affiliated corporation" (within the meaning of Treasury
regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an "affiliated corporation" receiving compensation
for prior services (other than benefits under a tax qualified pension plan), was
not an officer of the Company or an "affiliated corporation" at any time, and is
not currently receiving direct or indirect remuneration from the Company or an
"affiliated corporation" for services in any capacity other than as a Director,
or (ii) is otherwise considered an "outside director" for purposes of Section
162(m) of the Code.




(v)

"PLAN" means this The Digital Development Group 2012 Equity Incentive Plan.




(w)

"RULE 16b-3" means Rule 16b-3 of the Exchange Act or any successor to Rule
  16b-3, as in effect when discretion is being exercised with respect to the
Plan.




(x)

"STOCK APPRECIATION RIGHT" means any of the various types of rights which may be
granted under Section 9 of the Plan.




(y)

"STOCK AWARD" means any right granted under the Plan, including any Option, any
stock bonus, and any right to purchase restricted stock.




(z)

"STOCK AWARD AGREEMENT" means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant.  Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.




(aa)

"TANDEM STOCK APPRECIATION RIGHT" OR "TANDEM RIGHT" means a right granted
pursuant to subsection 9(b)(1) of the Plan.




3.

ADMINISTRATION




(a)

The Plan shall be administered by the Board unless and until the Board delegates
administration to a Committee, as provided in subsection 3(c).




(b)

The Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:




(1)

To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
whether a Stock Award will be an Incentive Stock Option, a Nonstatutory Stock
Option, a stock bonus, a right to purchase restricted stock, a Stock
Appreciation Right, or a combination of the foregoing; the provisions of each
Stock Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive stock pursuant to a Stock Award;
whether a person shall be permitted to receive stock upon exercise of an
Independent Stock Appreciation Right; and the number of shares with respect to
which a Stock Award shall be granted to each such person.





3




--------------------------------------------------------------------------------




(2)

To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.




(3)

To amend the Plan or a Stock Award as provided in Section 15.




(4)

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company which are
not in conflict with the provisions of the Plan.




(c)

The Board may delegate administration of the Plan to a committee or committees
("Committee") of one or more members of the Board.  In the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Code Section 162(m), or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3.  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board (and references in this
Plan to the Board shall thereafter be to the Committee), subject, however, to
such resolutions, not inconsistent with the provisions of the Plan, as may be
adopted from time to time by the Board.  The Board may abolish the Committee at
any time and revest in the Board the administration of the Plan.




4.

SHARES SUBJECT TO THE PLAN




(a)

Subject to the provisions of Section 13 relating to adjustments upon changes in
stock, the stock that may be issued pursuant to Stock Awards shall not exceed in
the aggregate 4,400,000 shares of Common Stock (after giving effect to any stock
split and conversion ratios that may be implemented in connection with a reverse
merger by the Company with a publicly reporting entity in lieu of an initial
public offering).  If any Stock Award shall for any reason expire or otherwise
terminate, in whole or in part, without having been exercised in full (or vested
in the case of Restricted Stock), the stock not acquired under such Stock Award
shall revert to and again become available for issuance under the Plan.  Shares
subject to Stock Appreciation Rights exercised in accordance with Section 9 of
the Plan shall not be available for subsequent issuance under the Plan.




(b)

The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.




5.

ELIGIBILITY




(a)

Incentive Stock Options and Stock Appreciation Rights appurtenant thereto may be
granted only to Employees.  Stock Awards other than Incentive Stock Options and
Stock Appreciation Rights appurtenant thereto may be granted only to Employees,
Directors or Consultants.




(b)

No person shall be eligible for the grant of an Incentive Stock Option if, at
the time of grant, such person owns (or is deemed to own pursuant to Section
424(d) of the Code) stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any of its
Affiliates unless the exercise price of such Option is at least one hundred ten
percent (110%) of the Fair Market Value of such stock at the date of grant and
the Option is not exercisable after the expiration of five (5) years from the
date of grant.





4




--------------------------------------------------------------------------------




6.

OPTION PROVISIONS




Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The provisions of separate Options need not
be identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:




(a)

TERM.  No Option shall be exercisable after the expiration of more than ten (10)
years from the date it was granted.




(b)

PRICE.  The exercise price of each Incentive Stock Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted. The exercise price of each
Nonstatutory Stock Option shall be any price set by the Board or Committee.




(c)

CONSIDERATION.  The purchase price of stock acquired pursuant to an Option shall
be paid, to the extent permitted by applicable statutes and regulations, either
(i) in cash at the time the Option is exercised, or (ii) at the discretion of
the Board or the Committee, at the time of the grant of the Option, (A) by
delivery to the Company of other Common Stock of the Company, (B) according to a
deferred payment or other arrangement (which may include, without limiting the
generality of the foregoing, the use of other Common Stock of the Company) with
the person to whom the Option is granted or to whom the Option is transferred
pursuant to subsection 6(d), or (C) in any other form of legal consideration
that may be acceptable to the Board.




In the case of any deferred payment arrangement, interest shall be payable at
least annually and shall be charged at the minimum rate of interest necessary to
avoid the treatment as interest, under any applicable provisions of the Code, of
any amounts other than amounts stated to be interest under the deferred payment
arrangement.




(d)

TRANSFERABILITY.  An Incentive Stock Option shall not be transferable except by
will or by the laws of descent and distribution, and shall be exercisable during
the lifetime of the person to whom the Incentive Stock Option is granted only by
such person.  A Nonstatutory Stock Option may be transferred to the extent
provided in the Option Agreement; provided that if the Option Agreement does not
expressly permit the transfer of a Nonstatutory Stock Option, the Nonstatutory
Stock Option shall not be transferable except by will, by the laws of descent
and distribution or pursuant to a domestic relations order satisfying the
requirements of Rule 16b-3, and shall be exercisable during the lifetime of the
person to whom the Option is granted only by such person or any transferee
pursuant to a domestic relations order. Notwithstanding the foregoing, the
person to whom the Option is granted may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionee, shall thereafter be entitled to exercise
the Option.




(e)

VESTING.  The total number of shares of stock subject to an Option may, but need
not, be allotted in periodic installments (which may, but need not, be equal).
 The Option Agreement may provide that from time to time during each of such
installment periods, the Option may become exercisable ("vest") with respect to
some or all of the shares allotted to that period, and may be exercised with
respect to some or all of the shares allotted to such period and/or any prior
period as to which the Option became vested but was not fully exercised.  The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Board may deem appropriate.  The provisions of this subsection 6(e) are
subject to any Option provisions governing the minimum number of shares as to
which an Option may be exercised.





5




--------------------------------------------------------------------------------




(f)

TERMINATION OF EMPLOYMENT OR RELATIONSHIP AS A DIRECTOR OR CONSULTANT. In the
event an Optionee's Continuous Status as an Employee, Director or Consultant
terminates (other than upon the Optionee's death or disability), the Optionee
may exercise his or her Option (to the extent that the Optionee was entitled to
exercise it at the date of termination) but only within such period of time
ending on the earlier of (i) the date three (3) months after the termination of
the Optionee's Continuous Status as an Employee, Director or Consultant (or such
longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination, the Optionee does not exercise his or her Option within the
time specified in the Option Agreement, the Option shall terminate, and the
shares covered by such Option shall revert to and again become available for
issuance under the Plan.




(g)

DISABILITY OF OPTIONEE.  In the event an Optionee's Continuous Status as an
Employee, Director or Consultant terminates as a result of the Optionee's
disability, the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it at the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement), or (ii) the expiration of the term of the Option as set
forth in the Option Agreement.  If, at the date of termination, the Optionee is
not entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan.  If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the shares covered by such Option shall revert to and again
become available for issuance under the Plan.




(h)

DEATH OF OPTIONEE.  In the event of the death of an Optionee during, or within a
three-month period (or 12 month period in the case of totally disabled
Optionees) after the termination of, the Optionee's Continuous Status as an
Employee, Director or Consultant, the Option shall be fully vested and may be
exercised by the Optionee's estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the option upon the Optionee's death pursuant to subsection 6(d), but
only within the period ending on the earlier of (i) the date twelve (12) months
following the date of death (or such longer or shorter period specified in the
Option Agreement), or (ii) the expiration of the term of such Option as set
forth in the Option Agreement.  If, at the time of death, the Optionee was not
entitled to exercise his or her entire Option, the shares covered by the
unexercisable portion of the Option shall revert to and again become available
for issuance under the Plan.  If, after death, the Option is not exercised
within the time specified herein, the Option shall terminate, and the shares
covered by such Option shall revert to and again become available for issuance
under the Plan.




(i)

EARLY EXERCISE.  The Option may, but need not, include a provision whereby the
Optionee may elect at any time while an Employee, Director or Consultant to
exercise the Option as to any part or all of the shares subject to the Option
prior to the full vesting of the Option.  Any unvested shares so purchased may
be subject to a repurchase right in favor of the Company or to any other
restriction the Board determines to be appropriate.





6




--------------------------------------------------------------------------------




(j)

RE-LOAD OPTIONS.  Without in any way limiting the authority of the Board or
Committee to make or not to make grants of Options hereunder, the Board or
Committee shall have the authority (but not an obligation) to include as part of
any Option Agreement a provision entitling the Optionee to a further Option (a
"Re-Load Option") in the event the Optionee exercises the Option evidenced by
the Option agreement, in whole or in part, by surrendering other shares of
Common Stock in accordance with this Plan and the terms and conditions of the
Option Agreement.  Any such Re-Load Option (i) shall be for a number of shares
equal to the number of shares surrendered as part or all of the exercise price
of such Option; (ii) shall have an expiration date which is the same as the
expiration date of the Option the exercise of which gave rise to such Re-Load
Option; and (iii) shall have an exercise price which is equal to one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Re-Load Option on the date of exercise of the original Option.  Notwithstanding
the foregoing, a Re-Load Option which is an Incentive Stock Option and which is
granted to a 10% stockholder (as described in subsection 5(b)), shall have an
exercise price which is equal to one hundred ten percent (110%) of the Fair
Market Value of the stock subject to the Re-Load Option on the date of exercise
of the original Option and shall have a term which is no longer than five (5)
years.




Any such Re-Load Option may be an Incentive Stock Option or a Nonstatutory Stock
Option, as the Board or Committee may designate at the time of the grant of the
original Option; PROVIDED, HOWEVER, that the designation of any Re-Load Option
as an Incentive Stock Option shall be subject to the one hundred thousand
dollars ($100,000) annual limitation on exercisability of Incentive Stock
Options described in subsection 13(d) of the Plan and in Section 422(d) of the
Code.  There shall be no Re-Load Options on a Re-Load Option.  Any such Re-Load
Option shall be subject to the availability of sufficient shares under
subsection 4(a) and shall be subject to such other terms and conditions as the
Board or Committee may determine which are not inconsistent with the express
provisions of the Plan regarding the terms of Options.




7.

OPTION GRANTS FOR NON-EMPLOYEE DIRECTORS




Unless otherwise explicitly provided by the Board, Non-Employee Directors shall
not be eligible for any Stock Awards under the Plan other than the nonstatutory
stock options provided under this Section 7 on the following terms and
conditions:




(a)

INITIAL GRANT FOR NON-EMPLOYEE DIRECTORS.  Each person who is a Non-Employee
Director shall be granted an option to purchase a number of shares of Common
Stock determined by a majority of non-participating Directors on the terms and
conditions set forth herein.




(b)

ANNUAL GRANT.  Following each annual meeting of the Company's stockholders
occurring after the effectiveness of the initial public offering of the Common
Stock, (i) each person who continuously has been a Non-Employee Director for a
full year since the last annual meeting of the Company's stockholders
automatically shall be granted an option to purchase a number of shares of
Common Stock determined by a majority of non-participating Directors (determined
without giving effect to any stock split that may be made in anticipation of the
Company's  initial public offering of the Common Stock) on the terms and
conditions set  forth herein, and (ii) each other person who is then a
Non-Employee Director  automatically shall be granted an option to purchase, on
the terms and  conditions set forth herein, the number of shares of common stock
of the Company (rounded up to the nearest whole share) determined by multiplying
the number of shares determined by the Board (determined without giving effect
to any stock split that may be made in anticipation of the Company's  initial
public offering of the Common Stock) by a fraction, the numerator of  which is
the number of days the person continuously has been a Non-Employee  Director as
of the date of such grant and the denominator of which is 365.





7




--------------------------------------------------------------------------------




(c)

TERM.  The term of each Non-Employee Director's option commences on the date it
is granted and, unless sooner terminated as set forth herein, expires on the
date ("Expiration Date") ten (10) years from the date of grant. If the
Non-Employee Director's Continuous Status as an Employee, Director or Consultant
terminates, the option shall terminate on the earlier of the Expiration Date or
the date three (3) months following the date of termination of such Continuous
Status (twelve (12) months if such termination is due to death or disability).
 In any and all circumstances, a Non-Employee Director's option may be exercised
following termination of his or her Continuous Status as an Employee, Director
or Consultant only as to that number of shares as to which it was exercisable on
the date of termination of such status under the provisions of subsection 7(g).




(d)

PRICE.  The exercise price of each Non-Employee Director's option shall be one
hundred percent (100%) of the fair market value of the stock subject to such
option on the date such option is granted.




(e)

CONSIDERATION.  Payment of the exercise price of each option is due in full in
cash upon any exercise when the number of shares being purchased upon such
exercise is less than 1,000 shares.  However, when the number of shares being
purchased upon an exercise is 1,000 or more shares, the Non-Employee Director
may elect to make payment of the exercise price under one of the following
alternatives:




 (1)

Payment of the exercise price per share in cash or by check at the time of
exercise; or




(2)

Provided that at the time of the exercise the Company's common stock is publicly
traded and quoted regularly in the Wall Street Journal, payment by delivery of
shares of common stock of the Company already owned by the optionee, held for
the period required to avoid a charge to the Company's reported earnings, and
owned free and clear of any liens, claims, encumbrances or security interest,
which common stock shall be valued at its fair market value on the date
preceding the date of exercise; or




(3)

Payment by a combination of the methods of payment specified in Paragraphs (1)
and (2) above.




Notwithstanding the foregoing, a Non-Employee Director's option may be exercised
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board which results in the receipt of cash (or check) by the Company
prior to the issuance of shares of the Company's common stock.




(f)

TRANSFERABILITY.  A Non-Employee Director's option shall not be transferable
except by will or by the laws of descent and distribution, or pursuant to a
domestic relations order satisfying the requirements of Rule 16b-3 and shall be
exercisable during the lifetime of the Non-Employee Director only by such person
(or by his guardian or legal representative) or transferee pursuant to such an
order.  Notwithstanding the foregoing, a Non-Employee Director may, by
delivering written notice to the Company in a form satisfactory to the Company,
designate a third party who, in the event of the death of the Non-Employee
Director, shall thereafter be entitled to exercise the option.




(g)

VESTING.  A Non-Employee Director's initial grant under Section 7(a) may, but
need not become exercisable in installments over a period of years at a rate
determined by the Board; provided that the optionee has, during the entire
period prior to such vesting date, continuously served as a Non-Employee
Director or employee of or consultant to the Company or any Affiliate, whereupon
such option shall become fully exercisable in accordance with its terms with
respect to that portion of the shares represented by that installment.  A
Non-Employee Director's annual grant under Section 7(b) shall be fully vested at
all times.





8




--------------------------------------------------------------------------------




8.

TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK




Each stock bonus or restricted stock purchase agreement shall be in such form
and shall contain such terms and conditions as the Board or the Committee shall
deem appropriate.  The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:




(a)

PURCHASE PRICE.  The purchase price under each restricted stock purchase
agreement shall be such amount as the Board or Committee shall determine and
designate in such agreement but in no event shall the purchase price be less
than one hundred percent (100%) of the stock's Fair Market Value on the date
such award is made.  Notwithstanding the foregoing, the Board or the Committee
may determine that eligible participants in the Plan may be awarded stock
pursuant to a stock bonus agreement in consideration for past services actually
rendered to the Company for its benefit.




(b)

TRANSFERABILITY.  No rights under a stock bonus or restricted stock purchase
agreement shall be transferable except by will or the laws of descent and
distribution or, if the agreement so provides, pursuant to a domestic relations
order satisfying the requirements of Rule 16b-3, so long as stock awarded under
such agreement remains subject to the terms of the agreement.




(c)

CONSIDERATION.  The purchase price of stock acquired pursuant to a stock
purchase agreement shall be paid either:  (i) in cash at the time of purchase;
(ii) at the discretion of the Board or the Committee, according to a deferred
payment or other arrangement with the person to whom the stock is sold; or (iii)
in any other form of legal consideration that may be acceptable to the Board or
the Committee in its discretion.  Notwithstanding the foregoing, the Board or
the Committee to which administration of the Plan has been delegated may award
stock pursuant to a stock bonus agreement in consideration for past services
actually rendered to the Company or for its benefit.




(d)

VESTING.  Shares of stock sold or awarded under the Plan may, but need not, be
subject to a repurchase option in favor of the Company in accordance with a
vesting schedule to be determined by the Board or the Committee.




(e)

TERMINATION OF CONTINUOUS STATUS AS AN EMPLOYEE, DIRECTOR OR CONSULTANT.  In the
event a Participant's Continuous Status as an Employee, Director or Consultant
terminates, the Company may repurchase or otherwise reacquire any or all of the
shares of stock held by that person which have not vested as of the date of
termination under the terms of the stock bonus or restricted stock purchase
agreement between the Company and such person.




9.

STOCK APPRECIATION RIGHTS




(a)

The Board or Committee shall have full power and authority, exercisable in its
sole discretion, to grant Stock Appreciation Rights under the Plan to Employees,
Directors and Consultants.  To exercise any outstanding Stock Appreciation
Right, the holder must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Award Agreement evidencing such
right.  Except as provided in subsection 5(c), no limitation shall exist on the
aggregate amount of cash payments the Company may make under the Plan in
connection with the exercise of a Stock Appreciation Right.





9




--------------------------------------------------------------------------------




(b)

Three types of Stock Appreciation Rights shall be authorized for issuance under
the Plan:




(1)

TANDEM STOCK APPRECIATION RIGHTS.  Tandem Stock Appreciation Rights will be
granted appurtenant to an Option, and shall, except as specifically set forth in
this Section 9, be subject to the same terms and conditions applicable to the
particular Option grant to which it pertains. Tandem Stock Appreciation Rights
will require the holder to elect between the exercise of the underlying Option
for shares of stock and the surrender, in whole or in part, of such Option for
an appreciation distribution.  The appreciation distribution payable on the
exercised Tandem Right shall be in cash (or, if so provided, in an equivalent
number of shares of stock based on Fair Market Value on the date of the Option
surrender) in an amount up to the excess of (A) the Fair Market Value (on the
date of the Option surrender) of the number of shares of stock covered by that
portion of the surrendered Option in which the Optionee is vested over (B) the
aggregate exercise price payable for such vested shares.




(2)

CONCURRENT STOCK APPRECIATION RIGHTS.  Concurrent Rights will be granted
appurtenant to an Option and may apply to all or any portion of the shares of
stock subject to the underlying Option and shall, except as specifically set
forth in this Section 9, be subject to the same terms and conditions applicable
to the particular Option grant to which it pertains.  A Concurrent Right shall
be exercised automatically at the same time the underlying Option is exercised
with respect to the particular shares of stock to which the Concurrent Right
pertains.  The appreciation distribution payable on an exercised Concurrent
Right shall be in cash (or, if so provided, in an equivalent number of shares of
stock based on Fair Market Value on the date of the exercise of the Concurrent
Right) in an amount equal to such portion as shall be determined by the Board or
the Committee at the time of the grant of the excess of (A) the aggregate Fair
Market Value (on the date of the exercise of the Concurrent Right) of the vested
shares of stock purchased under the underlying Option which have Concurrent
Rights appurtenant to them over (B) the aggregate exercise price paid for such
shares.




(3)

INDEPENDENT STOCK APPRECIATION RIGHTS.  Independent Rights will be granted
independently of any Option and shall, except as specifically set forth in this
Section 9, be subject to the same terms and conditions applicable to
Nonstatutory Stock Options as set forth in Section 6.  They shall be denominated
in share equivalents.  The appreciation distribution payable on the exercised
Independent Right shall be not greater than an amount equal to the excess of (A)
the aggregate Fair Market Value (on the date of the exercise of the Independent
Right) of a number of shares of Company stock equal to the number of share
equivalents in which the holder is vested under such Independent Right, and with
respect to which the holder is exercising the Independent Right on such date,
over (B) the aggregate Fair Market Value (on the date of the grant of the
Independent Right) of such number of shares of Company stock.  The appreciation
distribution payable on the exercised Independent Right shall be in cash or, if
so provided, in an equivalent number of shares of stock based on Fair Market
Value on the date of the exercise of the Independent Right.





10




--------------------------------------------------------------------------------




10.

CANCELLATION AND RE-GRANT OF OPTIONS




(a)

The Board or the Committee shall have the authority to effect, at any time and
from time to time, (i) the repricing of any outstanding Options and/or any Stock
Appreciation Rights under the Plan and/or (ii) with the consent of any adversely
affected holders of Options and/or Stock  Appreciation Rights, the cancellation
of any outstanding Options and/or any  Stock Appreciation Rights under the Plan
and the grant in substitution therefor of new Options and/or Stock Appreciation
Rights under the Plan covering the same or different  numbers of shares of
stock, but having an exercise price per share not less than:  one hundred
percent (100%) of the Fair Market Value for a Nonstatutory Stock Option, one
hundred percent (100%) of the Fair Market Value in the case of an Incentive
Stock Option or, in the case of an Incentive Stock Option  held by a 10%
stockholder (as described in subsection 5(b)), not less than  one hundred ten
percent (110%) of the Fair Market Value per share of stock on  the new grant
date.  Notwithstanding the foregoing, the Board or the Committee may grant an
Option and/or Stock Appreciation Right with an exercise price lower than that
set forth above if such Option and/or Stock Appreciation Right is granted as
part of a transaction to which Section 424(a) of the Code applies.




(b)

Shares subject to an Option or Stock Appreciation Right canceled under this
Section 10 shall continue to be counted against the maximum award of Options and
Stock Appreciation Rights permitted to be granted pursuant to the Plan.  The
repricing of an Option and/or Stock Appreciation Right hereunder resulting in a
reduction of the exercise price, shall be deemed to be a cancellation of the
original Option and/or Stock Appreciation Right and the grant of a substitute
Option and/or Stock Appreciation Right; in the event of such repricing, both the
original and the substituted Options and Stock Appreciation Rights shall be
counted against the maximum awards of Options and Stock Appreciation Rights
permitted to be granted pursuant to the Plan, to the extent required by Section
162(m) of the Code.




11.

COVENANTS OF THE COMPANY




(a)

During the terms of the Stock Awards, the Company shall keep available at all
times the number of shares of stock required to satisfy such Stock Awards.




(b)

The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares under Stock Awards; provided, however, that this undertaking shall
not require the Company to register under the Securities Act of 1933, as amended
(the "Securities Act") either the Plan, any Stock Award or any stock issued or
issuable pursuant to any such Stock Award.  If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell stock upon exercise of such Stock Awards
unless and until such authority is obtained.




12.

USE OF PROCEEDS FROM STOCK




Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.





11




--------------------------------------------------------------------------------




13.

MISCELLANEOUS




(a)

The Board shall have the power to accelerate the time at which a Stock Award may
first be exercised or the time during which a Stock Award or any part thereof
will vest, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.




(b)

Neither an Employee, Director nor a Consultant nor any person to whom a Stock
Award is transferred in accordance with the Plan shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
subject to such Stock Award unless and until such person has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.




(c)

Nothing in the Plan or any instrument executed or Stock Award granted pursuant
thereto shall confer upon any Employee, Consultant or other holder of Stock
Awards any right to continue in the employ of the Company or any Affiliate, or
to continue serving as a Consultant and Director, or shall affect the right of
the Company or any Affiliate to terminate the employment of any Employee with or
without notice and with or without cause, or the right to terminate the
relationship of any Consultant pursuant to the terms of such Consultant's
agreement with the Company or Affiliate or service as a Director pursuant to the
Company's By-Laws.




(d)

To the extent that the aggregate Fair Market Value (determined at the time of
grant) of stock with respect to which Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year under all plans of
the Company and its Affiliates exceeds one hundred thousand dollars ($100,000),
the Options or portions thereof which exceed such limit (according to the order
in which they were granted) shall be treated as Nonstatutory Stock Options.




(e)

The Company may require any person to whom a Stock Award is granted, or any
person to whom a Stock Award is transferred in accordance with the Plan, as a
condition of exercising or acquiring stock under any Stock Award, (1) to give
written assurances satisfactory to the Company as to such person's knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters, and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (2) to give written assurances
satisfactory to the Company stating that such person is acquiring the stock
subject to the Stock Award for such person's own account and not with any
present intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (i) the issuance of the shares upon the exercise or acquisition
of stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act, or (ii) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.




(f)

To the extent provided by the terms of a Stock Award Agreement, the person to
whom a Stock Award is granted may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of stock under a
Stock Award by any of the following means or by a combination of such means:
 (1) tendering a cash payment; (2) authorizing the Company to withhold shares
from the shares of the Common Stock otherwise issuable to the participant as a
result of the exercise or acquisition of stock under the Stock Award; or (3)
delivering to the Company owned and unencumbered shares of the Common Stock of
the Company.





12




--------------------------------------------------------------------------------




14.

ADJUSTMENTS UPON CHANGES IN STOCK




(a)

If any change is made in the stock subject to the Plan, or subject to any Stock
Award, without the receipt of consideration by the Company (through merger,
consolidation, reorganization, recapitalization, reincorporation, stock
dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan will be appropriately adjusted in the class(es) and maximum
number of shares subject to the Plan and the maximum number of shares subject to
award to any person during any calendar year, and the outstanding Stock Awards
will be appropriately adjusted in the class(es) and number of shares and price
per share of stock subject to such outstanding Stock Awards.  Such adjustments
shall be made by the Board or the Committee, the determination of which shall be
final, binding and conclusive.  (The conversion of any convertible securities of
the Company shall not be treated as a "transaction not involving the receipt of
consideration by the Company".)




(b)

In the event of:  (1) a dissolution, liquidation or sale of substantially all of
the assets of the Company; (2) a merger or consolidation in which the Company is
not the surviving corporation; or (3) a reverse merger in which the Company is
the surviving corporation but the shares of the Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise, then to
the extent permitted by applicable law:  (i) any surviving corporation or an
Affiliate of such surviving corporation shall assume any Stock Awards
outstanding under the Plan or shall substitute similar Stock Awards for those
outstanding under the Plan, or (ii) such Stock Awards shall continue in full
force and effect.  In the event any surviving corporation and its Affiliates
refuse to assume or continue such Stock Awards, or to substitute similar options
for those outstanding under the Plan, then, with respect to Stock Awards held by
persons then performing services as Employees, Directors or Consultants, the
time during which such Stock Awards may be exercised shall be accelerated and
the Stock Awards terminated if not exercised prior to such event.




15.

AMENDMENT OF THE PLAN AND STOCK AWARDS




(a)

The Board at any time, and from time to time, may amend the Plan. However,
except as provided in Section 14 relating to adjustments upon changes in stock,
no amendment shall be effective unless approved by the stockholders of the
Company to the extent stockholder is necessary for the Plan to satisfy the
requirements of Section 422 of the Code, Rule 16b-3 or any Nasdaq or securities
exchange listing requirements.




(b)

The Board may in its sole discretion submit any other amendment to the Plan for
stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of Section 162(m) of the Code and the
regulations thereunder regarding the exclusion of performance-based compensation
from the limit on corporate deductibility of compensation paid to certain
executive officers.




(c)

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible Employees, Directors
or Consultants with the maximum benefits provided or to be provided under the
provisions of the Code and the regulations promulgated thereunder relating to
Incentive Stock Options and/or to bring the Plan and/or Incentive Stock Options
granted under it into compliance therewith.




(d)

Rights and obligations under any Stock Award granted before amendment of the
Plan shall not be impaired by any amendment of the Plan unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and (ii)
such person consents in writing.





13




--------------------------------------------------------------------------------




(e)

The Board at any time, and from time to time, may amend the terms of any one or
more Stock Award; provided, however, that the rights and obligations under any
Stock Award shall not be impaired by any such amendment unless (i) the Company
requests the consent of the person to whom the Stock Award was granted and (ii)
such person consents in writing.




16.

TERMINATION OR SUSPENSION OF THE PLAN




(a)

The Board may suspend or terminate the Plan at any time.  Unless sooner
terminated, the Plan shall terminate ten (10) years from the date the Plan is
adopted by the Board or approved by the stockholders of the Company, whichever
is earlier.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.




(b)

Rights and obligations under any Stock Award granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
consent of the person to whom the Stock Award was granted.




17.

EFFECTIVE DATE OF PLAN




This the Plan shall become effective as of September 14, 2012.




IN WITNESS WHEREOF, the Company has executed this Plan as of the 14th day of
September, 2012.







THE DIGITAL DEVELOPMENT GROUP CORP.

A Nevada corporation







By: /s/ Martin W. Greenwald

Martin W. Greenwald, Its CEO








14


